                       No. 6:20-cv-00501

                    William A. Runnels,
                          Plaintiff,
                             v.
                  Domanita Craddock-Neal,
                         Defendant.


                            ORDER

   Petitioner William A. Runnels, proceeding pro se, filed the
above-styled petition for a writ of habeas corpus. Doc. 1. The
case was referred to United States Magistrate Judge John D.
Love pursuant to 28 U.S.C. § 636(b). Doc. 5.
    On June 11, 2021, the magistrate judge entered a report
recommending that the court deny the petition and dismiss
this case with prejudice. Doc. 21. The magistrate judge further
recommended that a certificate of appealability be denied sua
sponte. Id. No objections were filed.
    When there are no timely objections to a magistrate
judge’s report and recommendation, the court reviews it only
for clear error. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d
1415, 1420 (5th Cir. 1996). Having reviewed the magistrate
judge’s report, and being satisfied that it contains no clear er-
ror, the court accepts its findings and recommendation. The
petition for writ of habeas corpus is denied, and this case is
dismissed with prejudice. A certificate of appealability is de-
nied sua sponte.
                           So ordered by the court on July 8, 2021.



                                    J. C AMPBELL B ARKER
                                  United States District Judge
